Citation Nr: 0907635	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The Veteran served on active duty from June 1964 to June 
1968.  

In the September 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective December 16, 2002.  The 
Veteran disagreed with the assignment of the noncompensable 
rating for bilateral hearing loss and later perfected an 
appeal.  

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2005.  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.  

In November 2005 decision, the Board denied a compensable 
rating for bilateral hearing loss.  The Veteran appealed the 
Board's November 2005 denial of his claim for an increased 
rating to the United States Court of Appeals for Veterans 
Claims (the Court).  In an October 2007 memorandum decision, 
the Court vacated the Board's decision and remanded this case 
to the Board.  The Court's decision will be discussed below.

In July 2008, the Board remanded this issue for further 
development pursuant to the Court's decision.  In October 
2008, the VA Appeals Management Center (AMC) assigned a 10 
percent disability rating effective September 20, 2008.   The 
Veteran continued to express disagreement with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  The case has been 
returned to the Board.

FINDINGS OF FACT

1.  A September 2008 VA audiological examination shows an 
average pure tone threshold of 59 decibels in the right ear, 
with speech recognition ability of 94 percent, and average 
pure tone threshold of 63 decibels in the left ear, with 
speech recognition ability of 94 percent.

2.  A May 2006 VA audiological examination shows an average 
pure tone threshold of 40 decibels in the right ear, with 
speech recognition ability of 94 percent, and average pure 
tone threshold of 45 decibels in the left ear, with speech 
recognition ability of 92 percent.

3.  A July 2003 VA audiological examination shows an average 
pure tone threshold of 41 decibels in the right ear, with 
speech recognition ability of 100 percent, and average pure 
tone threshold of 46 decibels in the left ear, with speech 
recognition ability of 100 percent.

4.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected bilateral hearing loss 
is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.85, 4.86, 4.87, Diagnostic Code 
6100 (2008).

2.  The criteria for referral of the service-connected 
bilateral hearing loss for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In its October 2007 memorandum decision, the Court stated: 
"remand is necessary for VA to provide the appellant an 
audiological examination that provides a full description of 
the current effects of his bilateral hearing loss on his 
ordinary activity."  See October 5, 2007 memorandum 
decision, page 2.  That was the sole basis for the decision.  

In July 2008, the Board remanded this case in order afford 
the Veteran an audiological examination in which the examiner 
provided a full description of the current effects of his 
bilateral hearing loss on his ordinary activity.  In 
September 2008, the Veteran underwent an audiological 
examination.  The examiner provided a full description of the 
current effects of his bilateral hearing loss on his ordinary 
activity.

The Board also remanded the claim to provide the Veteran 
notice pursuant to the then recently enacted case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
In July 2008, the AMC provided the Veteran notice pursuant to 
Vazquez-Flores.  This will be discussed in greater detail 
below.

The Board finds that the agency of original jurisdiction has 
complied with the directives of its July 2008 remand (and by 
extension the Court's October 2007 Order).  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Court and the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

Duty to notify

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002)

The November 2005 Board decision contained a lengthy 
discussion of VCAA compliance.  See the November 23, 2005 
Board decision, pages 4-9.  The case was remanded by the 
Court in October 2007 with no substantive comments as to 
either inadequate VCAA notice compliance or the Board's 
November 2005 discussion of such compliance.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  The Board is confident that if 
the Court had identified any deficiencies concerning the VCAA 
notice, such would have surfaced in its October 2007 Order so 
that any deficiencies could be corrected.  See Harris v. 
Derwinski, 1 Vet. App.180, 183 (1991) [holding that the 
"Court will [not] review BVA decisions in a piecemeal 
fashion"].

Accordingly, he Board's previous lengthy VCAA discussion will 
not be repeated.  
Suffice it to say that the Veteran has been provided complete 
VCAA notice via letters dated in June 2003, May 2006, and 
July 2008.  The May 2006 and July 2008 VCAA letters provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and also included "give us everything you've got" 
language required by 
38 C.F.R. § 3.159(b)(1).  [The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim, 38 C.F.R. § 3.159(b)(1).]

As the July 2008 remand indicates, the Board is aware of the 
Court's recent decision in Vazquez-Flores [holding that for 
an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  The Veteran received specific notice of 
Vazquez-Flores in a letter from the AMC dated July 22, 2008.

It now appears, however, the Vazquez-Flores decision does not 
apply to the present case.  This matter concerns an appeal 
from an initial rating decision.  VA's VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement (NOD) with respect to the initial 
rating or effective date assigned following the grant of 
service connection.  See VA Fast Letter 08-16; June 2, 2008].  
See also Goodwin v. Peake, 22 Vet. App. 28 (2008) [holding as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].

The Veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim at the Court, the tenor of 
which leads the Board to conclude that he is well informed 
and aware of his obligations.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The relevant evidence of record includes private medical 
records and reports of VA examinations, all of which will be 
discussed below.

As was noted in the Stegall discussion above, pursuant to the 
Court's Order and the Board's subsequent remand, the Veteran 
underwent another VA audiological examination in September 
2008.  The examiner provided a full description of the 
current effects of his bilateral hearing loss on his ordinary 
activity.  This issue was remanded by the Court in October 
2007 with no other comments as to either inadequate VCAA duty 
to assist compliance or the Board's November 2005 discussion 
of such compliance.  Cf. Chisem, supra.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative.  He testified at a hearing held at the RO 
before the undersigned Veterans Law Judge.



Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2008).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2008).

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 
38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with Fletcher in 
mind.

Schedular rating

The Veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.85 
(2008).  He essentially contends that his hearing loss 
disability has severely compromised the quality of his life.  

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  



The September 2008 VA audiological examination report 
revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
70
70
59
LEFT
30
70
75
75
63

Puretone threshold averages were 59 and 63 decibels in the 
right and left ears, respectively.  The speech discrimination 
score at that time was 94 percent in each ear.  This 
examination report yielded a numerical designation of II in 
both ears (58 to 65 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment].  The 
Veteran does not meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in either ear.  As for application of table VIa under 38 
C.F.R. § 4.86(b), at the September 2008 VA examination, the 
Veteran's hearing test did show a result of 30 dB or less at 
1000 Hz and 70 dB or more at 2000 Hz in the left ear.  
Therefore, 38 C.F.R. § 4.86(b) is applicable.  Table VIa 
yielded a numerical designation of V (63 to 69 average 
puretone decibel hearing loss) in the left ear for that 
examination.  As noted above, table VI resulted in a lower 
number for left ear hearing loss on the September 2008 VA 
examination (numerical designation of II).  Under 38 C.F.R. 
§ 4.86(b), the numerical designation for left ear hearing 
loss on the September 2008 VA examination is elevated to a 
numerical designation of V.  Since the numerical designation 
for the right ear hearing loss on the September 2008 VA 
examination was Roman numeral II, entering the category 
designations into Table VII, a disability percentage 
evaluation of 10 percent is for assignment under Diagnostic 
Code 6100 pursuant to 38 C.F.R. § 4.86(b).  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a 10 percent evaluation under Diagnostic 
Code 6100.  

The Board observes that earlier audiology findings were 
consistent with the assignment of a noncompensable rating.  
This will be discussed in greater detail below.  Although 
disputing the adequacy of an earlier examination, the Veteran 
did not indicate that the examination report, or any other 
medical evidence, is consistent with the assignment of a 
rating in excess of 10 percent. 

In short, the medical evidence does not support a rating in 
excess of 10 percent for the Veteran's bilateral hearing loss 
under any pertinent criteria.  As is discussed above, 
disability ratings for service-connected hearing loss are 
based on the application of audiological test results to the 
schedular criteria.  As the Court observed in the Lendenmann 
case, "disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, 
the application of the schedule establishes a 10 percent 
disability evaluation under Diagnostic Code 6100. 

In short, of the objective medical evidence of record 
indicates that a 10 percent disability rating has been 
correctly assigned by the RO.  The Board thus finds that the 
Veteran's bilateral hearing loss was properly assigned a 10 
percent disability rating under Diagnostic Code 6100, and 
concludes that the preponderance of the evidence is against 
the Veteran's claim for an increased evaluation for bilateral 
hearing loss.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Staged ratings have in fact been assigned by the RO.  A 
noncompensable (zero percent) disability rating was assigned 
effective December 16, 2002, the date of the grant of service 
connection.  A rating of 10 percent was assigned effective 
September 20, 2008, the date of the VA examination described 
above.

Three private audiology examinations are of record.  However, 
none of them is  adequate for VA rating purposes.  See 
38 C.F.R. § 4.85 (2008).  The reports of the January 2003, 
February 2004, and September 2005 private audiology 
examinations do not contain numerical results of the 
audiometric testing.  The Board is therefore unable to 
interpret those results.  See Kelly v. Brown, 7 Vet. App. 471 
(1995); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  The 
private reports do, however, contain speech recognition 
scores, but it is not clear whether the speech recognition 
tests used the Maryland CNC word list.  Therefore, the Board 
cannot use any testing from the private audiology 
examinations in rating the Veteran's claim.

The May 2006 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
35
55
60
40
LEFT
5
45
60
70
45

Puretone threshold averages were 40 and 45 decibels in the 
right and left ears, respectively.  Speech discrimination 
scores at that time were 94 percent in the right ear and 92 
percent in the left ear.  This examination report yielded a 
numerical designation of I in the right ear (0 to 41 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination) and a numerical 
designation of I for the left ear (42 to 49 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

The July 2003 VA audiology examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
50
65
41
LEFT
15
45
60
65
46

Puretone threshold averages were 41 decibels in the right ear 
and 46 decibels in the left.  Speech discrimination scores at 
that time were 100 percent in both ears.  This examination 
report yielded a numerical designation of I in the right ear 
(0 to 41 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination) and a 
numerical designation of I for the left ear (42 to 49 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100 prior to September 20, 2008.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment] as to the 
May 2006 and July 2003 VA examinations.  However, the 
Veteran's hearing loss did not meet the criteria under that 
section.  More specifically, the Veteran's hearing tests did 
not show a result of 30 dB or less at 1000 Hz and 70 dB or 
more at 2000 Hz, as would be required for application of 
table VIa under 38 C.F.R. § 4.86(b).  The Veteran also did 
meet the criteria for 38 C.F.R § 4.86(a).  Each of the four 
specified frequencies is not 55 dB or more in either ear.  
Therefore, the rating under 38 C.F.R. § 4.85 is the correct 
rating under the regulations for this Veteran as to the 
results of the May 2006 and July 2003 VA examinations.

In short,  the results of September 2008 VA audiological 
testing resulted in findings which allowed for the assignment 
of a 10 percent rating.  Based on the evidence of record, the 
Board concludes that a compensable rating prior to September 
20, 2008 is not warranted.  


Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).  

The Veteran is contending that his service-connected hearing 
loss presents an exceptional or unusual disability.  See the 
Veteran's March 2006 statement to the Court.  The Court in 
its October 2007 memorandum decision cited Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) in ordering VA to afford 
the Veteran an audiological examination that provides a full 
description of the current effects of his bilateral hearing 
loss on his ordinary activity.  See October 2007 memorandum 
decision, page 2.  

The Court in Martinak held that a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in the final report of the examination to 
facilitate determinations regarding extraschedular 
consideration.  See Martinak, 21 Vet. App. at 455.  The Court 
noted that unlike the rating schedule for hearing loss, 
38 C.F.R. § 3.321(b) does not rely exclusively on objective 
test results to determine whether an extraschedular rating is 
warranted.  

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in this case as well as Martinak, there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran nor his representative.  The record does not show 
that the Veteran has required frequent hospitalizations for 
his bilateral hearing loss.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability and the Veteran has acknowledged that there have 
been no hospitalizations.  See the Veteran's March 2006 
statement to the Court.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran recently retired from full-time employment.  The 
Veteran testified that it was possible that his hearing loss 
could cause a safety issue at his part-time job working on a 
barge.  However, he has not presented any evidence showing 
that there has in fact been any safety problem.  Also, there 
is no indication that he has missed any work because of his 
bilateral hearing loss, and there is nothing in the current 
evidence of record to indicate that bilateral hearing loss 
causes unusual employment impairment. 

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The September 2008 
VA examiner noted that the effects of the Veteran's hearing 
impairment on his current life were difficulty hearing 
general conversations, difficulty hearing in cars, and an 
inability to understand children at all.  Similarly, the May 
2006 VA examiner noted the Veteran's reporting of difficulty 
hearing in group situations, difficulty hearing a television, 
difficulty hearing in a car, and difficulty understanding the 
voices of females and small children.  The Board finds that 
the functional effects caused by his hearing disability, 
which undoubtedly exist, do not constitute an exceptional or 
unusual disability picture which warrants consideration of an 
extraschedular rating. 

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an increased disability rating for his service-connected 
bilateral hearing loss.  The claim is therefore denied.

ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


